Citation Nr: 0331805	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-04 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a post-
fusion compression fracture at T12-L2, currently evaluated as 
50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted an increased rating for the 
veteran's service-connected residuals of a post-fusion 
compression fracture at T12-L2 from 40 percent to 50 percent 
disabling.  The veteran filed a timely appeal to this 
determination, claiming entitlement to a higher disability 
rating.

The Board notes that in a VA Form 21-4138, Statement in 
Support of Claim, received by VA in November 2001, the 
veteran discussed pain and stiffness in his hips, and in his 
VA Form 9 appeal, received by VA In May 2002, he stated that 
"now my hips and legs are being affected."  In addition, 
the report of a VA examination conducted in April 2000 
discusses a relationship between the veteran's hips and lower 
extremities and his back disorder.  Further, at the veteran's 
May 2003 personal hearing, the veteran stated that his 
service-connected right hip scar was symptomatic.  The Board 
determines that a liberal reading of these statements 
reasonably raises the issues of entitlement to service 
connection for right and left hip and right and left leg 
disorders, secondary to the veteran's service-connected 
residuals of a post-fusion compression fracture at T12-L2 and 
an increased evaluation for his service-connected scar, right 
posterior iliac graft.  See Douglas v. Derwinski, 2 Vet. App. 
435, 438-39 (1992); EF v. Derwinski, 324, 326 (1991).  

In addition, in his VA Form 9 substantive appeal, the veteran 
stated his belief that the increase in the disability rating 
assigned by the RO for his back disorder from 40 percent to 
50 percent in the May 2000 rating decision, effective from 
December 29, 1999, should be effective from the date of the 
RO's receipt of a prior claim for an increased rating in June 
1998.  Implicit in this claim is an assertion that the May 
1999 rating decision which denied the veteran's increased 
rating claim due to a failure to report for a scheduled VA 
examination never became final, and is still pending.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).  The Board finds that these 
assertions reasonably raise the issue of entitlement to an 
effective date earlier than December 29, 1999 for the grant 
of an increased rating from 40 percent to 50 percent for 
residuals of a post-fusion compression fracture at T12-L2.

As the above issues have not been developed or certified for 
appellate review, they are hereby referred to the RO for 
appropriate action.


REMAND

In reviewing this claim, the Board observes that the 
veteran's residuals of a post-fusion compression fracture at 
T12-L2 have been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (relating to limitation of lumbar spine 
motion) and 5285 (relating to residuals of vertebral 
fracture).  The Board notes that effective September 26, 
2003, VA revised the criteria for diagnosing and evaluating 
spine disabilities, including limitation of spine motion and 
residuals of vertebral fracture, as codified at 38 C.F.R. 
§§ 4.71a.  See 61 Fed. Reg. 51,454-51,458 (2003). The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 51,457.  As 
the RO has not yet had an opportunity to evaluate the 
veteran's spine disorder with consideration of these new 
criteria, a remand to the RO for this action is required.

In addition, the Board observes that the veteran's most 
recent VA spine examination was in April 2000.  The veteran 
has repeatedly asserted in statements since that time, 
including at the time a May 2003 Travel Board hearing before 
the undersigned Veterans Law Judge, that his back disorder 
has recently worsened.  Therefore, the Board finds that the 
veteran should be scheduled for a new VA spine examination to 
determine the nature and extent of his current residuals of a 
post-fusion compression fracture at T12-L2.

In addition, the Board observes that during the pendency of 
this appeal, Congress passed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000), and 
overruled both Holliday and Karnas to the extent that they 
allowed for such retroactive application and to the extent 
they conflict with the Supreme Court's and the Federal 
Circuit's binding authority.  Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003).  The Board notes that the VCAA 
became law in November 2000 and that the veteran filed his 
claim for VA benefits in this case prior to that date, in 
December 1999; his claim remains pending before VA.  Thus, to 
the extent that the Kuzma case may be distinguished from the 
instant case because of the finality of the Board decision in 
Kuzma at the time of the November 2000 VCAA enactment date, 
the Board finds that such provisions of the VCAA are 
applicable to this pending appeal.

Following a review of the veteran's claims file, the Board 
observes that the veteran has not yet been advised of the 
enactment of the VCAA and of the new rights provided to him 
thereby.  In particular, the Board finds that VA has not 
fully addressed whether VA's new duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that there is a statutory and regulatory 
requirement that VA specifically notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA).  Until 
recently, such VCAA notice was routinely provided to the 
veteran directly by the Board.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  However, in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
(2002), finding that such implementing regulation was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) as it afforded less than one year for the receipt of 
additional evidence.  As such, a remand to the RO in this 
case is required for compliance with the notice and duty to 
assist provisions contained in 38 U.S.C.A. § 5103(a) and (b) 
(West 2002).

The Board also observes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development and to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his residuals of a 
post-fusion compression fracture at T12-
L2.  The claims folder should be made 
available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.

The examiner should describe all 
symptomatology associated with the 
veteran's residuals of compression 
fracture at T12-L2 including the nature 
and extent of any related surgical scars 
in terms of the nomenclature of the VA 
Schedule for Rating Disabilities.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
or pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  

2.  The RO should review the claims file 
and take appropriate action in this case 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b).  In particular, the RO 
should ensure that the veteran is advised 
of the evidence needed regarding his 
claims, and informed of what evidence, if 
any, is needed from the veteran versus 
what evidence, if any, VA will attempt to 
procure.  

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and ensure that all indicated 
actions are complete.  In particular, the 
RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to an increased rating for 
residuals of a post-fusion compression 
fracture at T12-L2, currently evaluated 
as 50 percent disabling, with due 
consideration given to the revised 
criteria for diagnosing and evaluating 
spine disabilities which became effective 
September 26, 2003.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  


Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



